SC Judicial Department








 





 












 






	South Carolina

	JUDICIAL DEPARTMENT

	Text Only Page

	Site Map | Feedback

	
    Search:  
    
	






Home
Supreme Court
      
Overview
Justices
        	
Costa M. PleiconesChief Justice
Donald W. Beatty
John W. Kittredge
Kaye G. Hearn


Roster of Cases
Clerk's Office
Disciplinary Counsel
        	
Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions
ABA Reports on the Lawyer and Judicial Disciplinary Systems


Bar Admissions
Library
Court Administration
History
Map & Location
Strategic Plan


Court of Appeals
  		
Overview
Judges
            	
John C. FewChief Judge
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
James E. Lockemy
Stephanie P. McDonald


Roster of Cases
Clerk's Office
Library
History
FAQs
Map & Location


Trial Courts
      
Circuit Court
            
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court
        	
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity
        	
Overview
Alphabetical List
County Map
Judge Roster


Probate Court
        	
Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court
        	
Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court
        	
Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters
        	
Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials
  	  
Clerks of Court
               	
Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court & ROD Manual


Registers of Deeds
               	
Overview
Alphabetical List
County Map
ROD Roster
Clerk of Court & ROD Manual


Solicitors
Public Defenders


Opinions/Orders
  	
Published Opinions
           	
Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions
           	
Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Judicial Advisory Opinion Search
Court Orders
        	
All Court Orders
Administrative
Judicial/Legal Conduct
Court Rule Maintenance


Order Search


Calendar
  	
Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search









Court News ...


Interest Rate on Money Decrees and Judgments  (01-05-2016)
Amended Business Court Pilot Program  (01-01-2016)
Delegation of Authority Business Court  (01-01-2016)
Chief Judges for Administrative Purposes of the Summary Courts  (01-01-2016)
...more





General Public


Legal Community


Judicial Community






Juror Information
Online Payments


Self Help Resources
Overview of SC Judicial System


SRL Divorce Packets
Supreme Court Opinions


SRL Child Support Packets
Court of Appeals Opinions


SRL Visitation Packets
Magistrates Eligibility Exam Info


SC Code of Laws
How Judges are elected in SC


SC Legal Services
Educational Resources


Expungement Information
How to become a Court Reporter


How to obtain a transcript
How to become a Court Interpreter
	






Weekly Supreme Court Opinions
Suggested Jury Instructions-Civil


Weekly Court of Appeals Opinions
Suggested Jury Instructions-Criminal


Advance Sheets
Circuit Court Assignments	


Supreme Court Orders
Family Court Assignments


Opinion Search
Terms of Court


Court Forms
Court Rosters


Court Rules
Expungement Information	


Circuit Court Filing Fees
Interest Rate on Judgments


Family Court Filing Fees
Pilot Programs






Weekly Supreme Court Opinions
Circuit Court Assignments


Weekly Court of Appeals Opinions
Family Court Assignments    
	


Supreme Court Orders
Terms of Court


Order Search
SC Code of Laws


CDR Codes
Judicial Advisory Opinions


Court Forms
Monthly Reports


Court Rules
Annual Reports


Court Calendar
Statistical Trends


Summary Court Judges Bench Book
Email Notification System












Advance Sheets
 
CDR Codes


AIS
 
Court Forms


Attorney Search
 
Court Rules


Bar Admissions

Video Portal


Court Orders
 
E-Filing


C-Track Public Access
 
Legal Links


Court Rosters
 
Records Search









Supreme Court
(803)734-1080


Court of Appeals
(803)734-1890


Court Administration
(803)734-1800


Disciplinary Counsel
(803)734-2038


Finance & Personnel
(803)734-1970


Technology
(803)734-1193







Click here to subscribe to the SCJD Email Notification system or to modify your subscription.





Barnwell County Courthouse


  County Information Lookup:





	Website Information | Privacy
	© 2000-2016 South Carolina Judicial Department